Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 16-36 are currently active in the application with claims 16, 20-22 being amended, claims 35 and 36 being added and claims 23-34 being withdrawn by the Applicant.
Response to Amendment
Applicant’s amendments dated June 09, 2021 have been carefully considered.  The amendments to the claims were sufficient in resolving the objection to claims 16, 17, 20 and 21 and these objections have been withdrawn.  The amendments were also sufficient in overcoming the double patenting objection to claims 21 and 22 and the rejection of the claims over 35 USC 112 b and these rejections have been withdrawn.
The rejection of claims 17, 21 and 22 over 35 USC 112 (d) has been maintained although for different reasons due to the amendment to Claim 16 as discussed below.  This amendment also resulted in a new grounds of rejection as also discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the instant claim comprises a list of support oxides without providing for language such as “or combinations thereof” in line 5 and it is unknown whether Applicant inadvertently omitted this language.  The indefiniteness arises as subsequent dependent claims such as claims 17, 21 and 22 possesses combinations of the oxides of ceria and zirconia contained in lines 4 and 5 of Claim 16 which does not
provide for any combinations of these oxides.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 36 recites the broad recitation boron in an amount between “0.02 wt % to 0.5 wt%” and also cobalt in an amount “between 3 wt% and 20 wt%”, and the claim also recites boron in an amount between “0.001 wt % to 0.01 wt%” and also cobalt in an amount “between 0.4 wt% and less than 0.5 wt%” respectively which is the narrower statement of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The broader of the two ranges will be examined below.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17, 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claims contain a combination of cerium oxide and zirconium oxide which is not further limiting from claim 16 which does not provide for a combination of the two oxides.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0026420) and further in view of Bert et al. (US 2007/0294942) hereafter Bert and D’Souza et al. (WO2016/087976) refer to US 2017/0354962 hereafter D’Souza.
	Considering Claim 16, because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given. See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
	Xu discloses a two-layered catalyst comprising metal oxide support comprising oxides of boron, aluminum, zirconium, titanium, cerium, magnesium and mixtures thereof [0015] and [0028] with a catalytic metal such as cobalt [0027].
	Xu further discloses that the catalyst can be utilized with a feed stream comprising methane and carbon dioxide [0032] or that a stream comprising hydrogen, carbon dioxide and methane may be added upstream of the second catalyst [0036].  	Xu does not disclose the catalyst capable of dry reforming or how the boron can be added to the support.
D’Souza discloses that a reforming mixture of methane and carbon dioxide is known as dry reforming [0004].  D’Souza also discloses a catalyst comprising cobalt  and a metal oxide support comprising ceria, zirconia, alumina, magnesium aluminate (MgAl2O4) and combinations thereof [0007].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst as disclosed by Xu would be capable of dry reforming as taught by D’Souza who teaches contacting a feed 
	Bert discloses a supported cobalt methane reforming catalyst [0020] and [0022] which is combined with a porous metal oxide chosen from alumina or ceria [0027] to which sodium borohydride is added [0028].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sodium borohydride of Bert in the method of Xu in forming the catalyst for dry reforming.
	Considering Claim 17, the significance of Xu, D’Souza and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
	Xu discloses the use of oxides of cerium, zirconium and mixtures thereof [0028].
	Considering Claim 18, the significance of Xu, D’Souza and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
	In non-limiting examples, Xu discloses a finished catalyst possessing 0.85 wt% Cobalt (Examples 3, 5, 7) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 20, the significance of Xu, D’Souza and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
Instant claim 16 is to a composition wherein the instant claim is to a process of making the composition.  As such the method limitations do not patentably impact the 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
	Xu discloses the catalyst of Claim 16 comprising cobalt but does not disclose a method of making the catalyst.
	D’Souza discloses the use of cobalt nitrate hexahydrate and/or cobalt chloride hexahydrate [0032].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the cobalt compounds of D’Souza in preparing the catalyst of Xu.  The ordinary skilled artisan would have been motivated to try as D’Souza teaches them to be useful in preparing a cobalt catalyst.
Considering Claims 21 and 22, the significance of Xu and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
Instant claim 21 has been previously rejected as discussed above.
Xu discloses a two-layered catalyst comprising metal oxide support comprising oxides of boron, aluminum, zirconium, titanium, cerium, magnesium and mixtures thereof [0015] and [0028] with a catalytic metal such as cobalt [0027].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst of Xu would contain Co/ZrO2, Co/CeO2 and Co/CeO2-ZrO2 as Xu discloses the use of oxides of Zr and Ce and mixtures of the two oxides.
Xu does not disclose the particular boron-containing compound.
Bert discloses the use of sodium borohydride (Examples).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sodium borohydride of Bert as the source of the boron in the catalyst of Xu as the ordinary skilled artisan would be motivated to try any boron containing compound.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0026420) in view of Bert et al. (US 2007/0294942) hereafter Bert and D’Souza et al. (WO2016/087976) refer to US 2017/0354962 hereafter D’Souza as applied to Claim 16 and further in view of Kauffman et al. (US 2015/0126792) hereafter Kauffman.
Considering Claim 19, the significance of Xu, D’Souza and Bert as evidenced by D’Souza as applied to Claim 16 is explained above.
	Xu discloses a support comprising oxides of boron and alumina as discussed above however does not disclose the amount of boron.
	Bert discloses the addition of sodium borohydride to alumina and catalyst (Examples).
	Kauffman discloses a method of making an alumina support comprising 0.1 mol% boron [0072] useful for dehydrogenation (Abstract) which falls within the instantly claimed range when converted to weight percent.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the amount of boron as taught by Kauffman and Bert to the alumina catalyst of Xu.  The ordinary skilled artisan would be motivated to do so to control pore size.
Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0026420) in view of Bert et al. (US 2007/0294942) hereafter Bert and D’Souza et al. (WO2016/087976) refer to US 2017/0354962 hereafter D’Souza as applied to Claim 16 and further in view of Southward (US 2006/0140831).
	Considering Claims 35 and 36, the significance of Xu, Bert and D’Souza as applied to Claim 16 is explained above.
	Xu discloses a two-layered catalyst comprising metal oxide support comprising oxides of boron, aluminum, zirconium, titanium, cerium, magnesium and mixtures thereof [0015] and [0028] with a catalytic metal such as cobalt [0027].

	Southward discloses a process for preparing a boron-modified alumina useful as a catalyst support [0005] wherein the alumina is contacted with boric acid [0011] and may comprise less than about 7 wt% boron [0009] which encompasses the instantly claimed ranges.
	D’Souza discloses a cobalt-containing catalyst further comprising a support comprising zirconium oxide, alumina, cerium oxide, magnesium oxide and magnesium-aluminum oxide or combinations thereof [0007], [0032] and [0035] wherein the amount of catalytic metal on the support may range from 0.01 to 100 parts per 100 parts by weight of support with cobalt being present from 25 to 75 mol % of all the catalytic metal [0033] which meets the instant range of cobalt.
	As D’Souza discloses the cobalt loading to be between 25 to 75 mol% of the catalytic metals which further comprises from 0.01 part to 100 parts by weight per 100 parts by weight of the support and Southward further discloses less than 7 wt% boron in an alumina support, it would have been obvious to one of ordinary skill in the art before the effective filing date that the percentage of boron as disclosed by Southward to place the percentage based upon a finished catalyst within the instantly claimed range as the range of Southward would be smaller due to the additional presence of the cobalt and would overlap or encompass the instantly claimed B/Co ratio range.
Response to Arguments
Applicant's arguments filed 09 June 2021 have been fully considered but they are not persuasive.
Applicant argues beginning on page 10 that the Examiner has not established a prima facia case of obviousness as the Examiner has not explained why one of ordinary skill would use sodium borohydride in the boron-containing catalyst of Xu.  The fact that Xu requires boron for the catalyst would lead the ordinary skilled artisan to search for means of incorporating this boron thereby leading to the teachings of Bert.
Beginning on page 11 Applicant presents a claim to surprising and unexpected results by presenting data from the instant examples. Which is not supported for the following reasons.
The catalyst of Claim 16 as written is disclosed by Xu in that Xu discloses a catalyst comprising cobalt, an oxide support as discussed above and boron.  Applicant’s claim language of “modified with a boron precursor comprising” is to a manner of preparing the supported catalyst defined by the instant claim.  Applicant presents no evidence into the record that the instant catalyst is any different than that of Xu.  Additionally, the cobalt and boron of instant Claim 16 is not commensurate in scope to the evidence as no quantities of boron, cobalt or the oxide support are contained within the claim and therefore could be any quantity.
Conclusion
Claims 16-22, 35 and 36 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732